Citation Nr: 1329302	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States 
Navy from August 1965 to August 1969.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Veteran testified before the undersigned at personal 
hearing held via videoconference from the RO in November 
2010.  Unfortunately the video portion of the transmission 
was not functioning; however, the Veteran opted to proceed 
with audio only, and waived any objection to the form of the 
hearing.  A transcript of the proceeding is of record.  At a 
conference held in connection with the November 2010 Board 
hearing, and during the hearing itself, the undersigned 
Veterans Law Judge discussed the issue on appeal with the 
appellant and his representative.  38 C.F.R. § 3.103 (2011); 
see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In June 2011 and March 2013, the Board remanded the appeal 
for additional development of the record as to the issues of 
entitlement to service connection for tinnitus and 
hepatitis.

The Board has not only reviewed the Veteran's physical 
claims file but also the electronic records maintained in 
the Virtual VA system to insure review of the totality of 
the evidence.  

The issue of entitlement o service connection for hepatitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not show that the 
currently diagnosed tinnitus was incurred in or aggravated 
by service.
CONCLUSION OF LAW

Service connection for tinnitus is not established. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

With regard to the claim of service connection for tinnitus, 
an initial duty-to-assist letter was sent to the Veteran in 
August 2005, prior to the initial adjudication in January 
2006.  The letter informed the Veteran of what evidence was 
necessary to substantiate a claim for service connection, 
and the letter also informed the Veteran of whether VA or 
the Veteran was responsible for obtaining certain evidence.  

The initial August 2005 letter did not specifically notify 
the Veteran about the assignment of disability ratings and 
effective dates for all grants of service connection.  
However, the subsequent letter sent in May 2008 did notify 
the Veteran about the assignment of disability ratings and 
effective dates for all grants of service connection.  The 
case was subsequently remanded, and the RO reajudicated the 
case by way of a supplemental statement of the case in 
September 2012.  Thus, any timing errors with regard to 
notice were subsequently corrected.

Meanwhile, after the case was remanded in March 2013, the RO 
sent an additional letter to the Veteran requesting 
authorization to obtain any private treatment records 
identified by the Veteran with respect to his claims.  The 
letter also requested the Veteran to provide information 
regarding any VA treatment facility that he received 
treatment pertinent to his claims.  Finally, the letter 
notified him that VA examinations were being scheduled on 
his behalf and advised the Veteran about the consequences of 
his failure to report to those examinations.  This was 
accomplished in compliance with the Board's March 2013 
remand directives.  The RO subsequently obtained VA records 
identified by the Veteran and there is no indication that 
any records identified by him are outstanding.

Also, per the March 2013 remand directives, a series of VA 
examinations were held in April 2013.  The April 2013 
examination is adequate for the purpose for which it was 
conducted.  As such, there has been compliance with the 
March 2013 remand directives and no further action is 
necessary in that regard.  See D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Service treatment records have been associated with the 
claims folder.  In addition, VA afforded the Veteran 
physical examinations, obtained medical opinions, and 
afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  VA has complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.



II.  Rules and Regulaions 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including 
the medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Competent and credible lay evidence may establish the 
presence of observable symptomatology and, in certain 
circumstances, may provide a basis for establishing 
entitlement to service connection.  When, for example, a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination 'medical in nature' and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh the lay testimony and make a credibility 
determination as to whether it supports service connection.  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
Medical evidence is therefore not always or categorically 
required when the determinative issue involves either 
medical diagnosis or etiology, but rather such issue may, 
depending on the facts of the particular case, be 
established by competent and credible lay evidence under 38 
U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Nonetheless, although claimants may be 
competent to provide the diagnoses of simple conditions, 
such as a broken leg, separated shoulder, pes planus (flat 
feet), tinnitus (ringing in the ears), varicose veins, etc., 
they are not competent to provide evidence on more complex 
medical questions beyond simple observations.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(indicating lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  See 
also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 
2010) (recognizing that in some cases lay testimony 'falls 
short' in proving an issue that requires expert medical 
knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. 
Cir. 2010) (concluding that a Veteran's lay belief that his 
schizophrenia aggravated his diabetes and hypertension was 
not of sufficient weight to trigger the Secretary's duty to 
seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility 
in, for example, conflicting medical statements or witness 
biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  The lack of contemporaneous medical evidence is 
also relevant; however, the mere lack of such evidence may 
not constitute the sole basis for discrediting the lay 
evidence.  Id.

III.  Analysis

The Veteran seeks service connection for tinnitus as a 
result of his active service.   He essentially contends that 
he was exposed to noise while on active duty and that any 
current tinnitus is attributable to that acoustic trauma.

The Veteran's service treatment records (STRs) show that his 
hearing was normal at the time of entry into service based 
on audiometric findings in August 1965.

The Veteran's STRs do not contain a separation examination, 
and the Veteran testified at his video conference hearing in 
November 2010 that he was never afforded the opportunity to 
be examined upon separation from service.  

A September 2010 VA audiology consult notes that the Veteran 
complained of constant tinnitus in both ears and reported 
military and civilian noise exposure.  The Veteran denied 
middle ear problems, surgeries or head injury, but 
complained of 2 to 3 episodes of vertigo a month for the 
last 3 to 4 years.

During a December 2010 VA follow-up, the Veteran reported 
several years of tinnitus that is a constant "ringing", non-
pulsutile.  

During a September 2011 VA examination, the Veteran reported 
he has tinnitus that comes and goes and sounds like the 
roaring in a seashell.  The examiner determined that 
tinnitus was not clinically present and is less likely as 
not caused by or a result of acoustic trauma in service.  
The Veteran's report of infrequent, brief tinnitus is not 
considered clinically significant and is normal.  The 
opinion is based on Veteran interview, evidence reviewed and 
clinical expertise.  There is also no evidence of 
preexisting hearing loss or current hearing loss and no 
evidence of acoustic trauma in service.  

During an April 2013 VA examination, the Veteran reported 
tinnitus that began about 10 years ago.  It is bilateral and 
periodic, but he says that it is there most of the time.  
The examiner found that tinnitus is less likely than not 
caused by or a result of military noise exposure.  The 
examiner noted that the Veteran consistently sustains normal 
hearing bilaterally and he estimated the onset of tinnitus 
well past his separation from military service; therefore, 
it is the opinion of the examiner that any current complaint 
of tinnitus is not due to or caused by noise exposure 
incurred during military service.  

The Board finds the weight of the evidence is against 
service connection for tinnitus.  STRs show no in-service 
diagnosis or complaints.  There is no documented evidence of 
tinnitus complaints until 2010, after the Veteran filed his 
claim for service-connection.  

The absence of contemporaneous medical evidence is a factor 
in determining credibility of lay evidence, but lay evidence 
does not lack credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an 
'absolute bar' to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ( 'Board may not reject 
as not credible any uncorroborated statements merely because 
the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms').  A negative inference may be drawn from the 
absence of complaints or treatment for an extended period, 
though.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Although the Veteran sincerely believes that his tinnitus is 
due to active service, his opinion in this regard is not 
probative because he is not competent to provide such a 
nexus opinion.  Although the Veteran is competent to report 
his observable symptoms associated with tinnitus, he is not 
competent to opine as to the etiology of the current 
tinnitus in this case, as this is the type of medical 
question that is beyond the capability of a lay person's 
observation and thus requires medical expertise.  He is not 
observing and reporting a cause and effect relationship, but 
is instead considering factors and formulating a conclusion.  
The two VA medical examiners' opinions that the current 
tinnitus is not caused by in-service noise exposure are 
entitled to great probative weight as they are based on a 
review of the history and a physical examination, and as a 
rationale was provided for the opinions.

The doctrine of reasonable doubt has been considered, but 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  No reasonable 
basis has been identified for granting service connection 
for obstructive sleep apnea.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The only issue left on appeal is entitlement to service 
connection for hepatitis.

With regard to the claim of service connection for 
hepatitis, the Veteran has alleged that beginning in 
November 2004, he has been told that he has both hepatitis A 
and hepatitis B.  He reported at his hearing, and to VA 
doctors, that he initially misunderstood his diagnosis and 
in fact has not been diagnosed with hepatitis C.  VA 
treatment records contain a November 2004 Agent Orange 
registry examination which indicates a November 2004 
serology was positive for Hepatitis A. 

In August 2005, VA asked the Veteran to identify his risk 
factors for hepatitis; he did not respond directly to the 
inquiry, but has stated that he believes he contracted the 
infection from a bite he sustained in a fight aboard ship.  
Records confirm the occurrence of the bite.  At the November 
2010 Board hearing, the Veteran denied use of drugs and 
stated he had not received any transfusions until after he 
had been diagnosed with hepatitis.

The Board has twice remanded the matter for an adequate 
examination and medical opinion.  Unfortunately, the most 
recent April 2013 examination remains inadequate for 
adjudication.  Although the examiner indicated that the 
claims file was reviewed, the examiner noted that the 
Veteran does not now nor has he ever been diagnosed with a 
liver condition.  This statement is incorrect given the 
November 2004 diagnosis of Hepatitis A.  Furthermore, the 
examiner noted that the Veteran had no known risk factors.  
This is also incorrect as the Veteran has asserted multiple 
times that his risk factor includes a bite in service. 

This opinion fails to consider all competent evidence and 
information of record.  VA must provide an examination that 
is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any 
outstanding VA treatment records from the 
medical center in San Antonio, Texas, and 
all associated clinics, as well as any 
other VA facility identified by Veteran or 
in the record.

2.  After completion of the above, 
schedule the Veteran for a VA Liver, Gall 
Bladder, and Pancreas examination.  The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  

If necessary, the examiner should conduct 
updated testing to identify the presence 
of any strain of hepatitis.  The examiner 
must take from the Veteran a history 
sufficient to identify potential risk 
factors for hepatitis, to include the 
documented in-service bite.  The examiner 
must then opine as to whether it is at 
least as likely as not that hepatitis is 
related service, in light of the 
identified risk factors, to include the 
reported bite wound.

A full and complete rationale for any 
opinion expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner must state 
whether the need to speculate is caused by 
a deficiency in the state of general 
medical knowledge (i.e. no one could 
respond given medical science and the 
known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the record assembled for appellate review.  
If any benefit requested on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which addresses all of the 
evidence obtained after the issuance of 
the May 2013 SSOC, and provides an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


